﻿First of all, on behalf of the delegation of Democratic Kampuchea, I should like to extend my warmest congratulations to Mr. Riidiger von Wechmar of the Federal Republic of Germany, on his unanimous election to the presidency of our General Assembly. This is a tribute both to his personal qualities and to his great country, which has consistently played an increasingly important role in the world. I am convinced that under his enlightened leadership the work of our Assembly will be successful.
81.	My delegation would also like 10 associate itself with other delegates in extending its warm gratitude to the outgoing President, Mr. Salim of the United Republic of Tanzania, who over the past year has exerted himself to the utmost in the cause of peace, security and stability in the world, particularly in the region to which my country belongs.
82.	We should also like to extend our most sincere gratitude to the Secretary-General, Mr. Kurt Waldheim, for his tireless efforts for world peace and to ensure that the United Nations fulfils its heavy responsibilities.
83.	The delegation of Democratic Kampuchea would also like to take this opportunity to welcome warmly to membership in the United Nations the Republic of Zimbabwe which has just become an independent and sovereign State after a stubborn struggle. We should like at the same time to bid a cordial welcome to another new Member of our Organization, Saint Vincent and the Grenadines.
84.	We also wish to convey our warm gratitude and our most cordial greetings to all countries throughout the world which love peace and justice and have endeavoured to make a valuable contribution to the just national cause of the survival of the people of Kampuchea.
85.	The past year has seen the international situation evolve in the direction of greater tension and complexity.
The increased aggressiveness and hegemonistic ambitions of international expansionists are the cause of this. After the aggression against Kampuchea by Hanoi and the invasion of Afghanistan by the Kremlin, the threat of the spread of war in South-East Asia, in southern Asia, in the Middle East and throughout the world has been growing, while a new conflict has just broken out in the oil-producing regions of the Middle East, thus piling up factors that are liable to lead to a third world war.
86.	The United Nations is quite rightly concerned at the deterioration of the international situation and has put forward relevant proposals to contain it. In particular, with regard to the problem of Kampuchea and that of Afghanistan, it has taken a just and correct position by calling for the withdrawal of all foreign troops from Kampuchea and Afghanistan in order to allow the peoples of these countries to exercise the inalienable right to decide for themselves their own destinies without foreign interference. All peoples that love peace and justice have given their firm support to this just position.
87.	But the Hanoi authorities and the Soviet international expansionists have not only turned a deaf ear to the repeated demands made by the whole of mankind, but, what is more, they are violating ever further and ever more arrogantly the Charter of the United Nations and the principles governing international relations. Applying the law of the jungle, they are stepping up their aggression in Kampuchea and Afghanistan. They are, in particular, using chemical weapons, although they have been universally prohibited by international conventions, and are taking their cynicism so far as to use the weapon of starvation in order to exterminate the people of Kampuchea the more speedily. At the same time, under the cover of a sham detente, they are intensifying the arms race.
88.	For the small and medium-sized countries, like Democratic Kampuchea, the United Nations still remains the last resort for the preservation of their independence and sovereignty. In face of the challenge offered by the Vietnamese- Soviet expansionists who so impudently violate the Charter of the United Nations and international law, it is the duty of our Organization strictly to enforce respect for its fundamental principles and in no way to permit expansionists to trample these principles underfoot. Otherwise, our Organization will not be able to provide any solution for the various problems in the world and will thus have lost prestige and effectiveness. Small and great expansionists will then have a free hand to lord it over the world, bringing our planet dangerously near to the brink of cataclysm through their unbridled ambition and unlimited adventurism.
89.	Although having to face a most barbarous war of aggression, the people and Government of Democratic Kampuchea have none the less been paying serious attention to the grave problems of the world. In this regard, concerning Korea, we are gratified at the position of the Democratic People's Republic of Korea, which calls for a solution of the Korean question by peaceful means, without foreign interference. This is a positive contribution that is in keeping with the deep-rooted aspirations of the Korean people for an independent and peaceful reunification of their country, as well as with the interests of peace.
90.	We are categorically opposed to the annexation of Jerusalem by Israel. The Arab and Palestinian territories occupied since 1967 must be returned. We repeat our firm support for the exercise of the national rights of the Palestinian people, which is continuing its heroic struggle under the leadership of the PLO.
91.	With regard to Namibia, the relevant resolutions of the United Nations should be put into effect so that the Namibian people, under the leadership of SWAPO, can recover their independence and dignity. We repeat here our constant support for the just struggle of the people of Azania against the colonialist and racist regime of apartheid of South Africa.
92.	Finally, the tension maintained in the Horn of Africa by the Soviet expansionists remains a subject of concern for all.
93.	Twenty-two months have elapsed since the occupation of Phnom Penh by the invading troops of Hanoi. For many the conflict between Democratic Kampuchea and the Socialist Republic of Viet Nam—which came out into the open on 31 December 1977 with the breaking off of diplomatic relations between the two countries—was like a peal of thunder in a clear sky. But enlightened observers of Asian matters were not surprised, because they were aware that the ambition of the Hanoi authorities to swallow up Kampuchea and Laos so as to integrate them into the so-called "Indo-Chinese federation" went back as far as 1930, the date of the founding of the "Indo-Chinese Communist Party", composed solely of Vietnamese, and whose very name even at that time revealed the hegemonistic designs of its founders. Furthermore, the Vietnamese strategy of the "Indo-Chinese federation", which is nothing else than the "Greater Viet Nam", was writ large in the statute of that Party. The Vietnamese invasion of Democratic Kampuchea in December 1978 is thus only the logical outcome of a whole concatenation of conflicts which have become unceasingly worse over the years, conflicts caused deliberately by the expansionist designs of Hanoi. Still, Hanoi has endeavoured to swallow up Kampuchea quietly, as was the case with Laos, without world public opinion being aware of it. To this end, it has had recourse to attempted coups d’état and assassinations of the leaders of Democratic Kampuchea carried out by its agents who long ago had infiltrated the State machinery in order to overthrow the Government of Democratic Kampuchea from within. But this was a futile effort. The fact that Hanoi has been forced to resort to overt aggression and thus to show its hand is by no means the least of its setbacks, because the myth of Viet Nam as the champion of national liberation has collapsed like a house of cards.
94.	For a better understanding of the problem, we must take a look at history because, as part of the strategy of the "Indo-Chinese federation", everything possible was done to bring this about.
95.	The first Indo-Chinese war was an opportunity for the Hanoi authorities to intervene openly in Kampuchea on the pretext of anti-colonialist solidarity. In reality, the leaders and troops of the Vietminh were sent to Kampuchea to wrest control of that country from the French colonial administration under the disguise of a so-called Khmer resistance movement. It was since that time that the Indo- Chinese Communist Party, alias the Vietnamese Communist Party, began to recruit and train agents, who later on succeeded in infiltrating and working their way up to high- level positions in the State apparatus of Democratic Kampuchea.
96.	But, following the Agreements reached at the Geneva Conference of July 1954, the Vietnamese troops had to withdraw from Kampuchea. Benefiting from this ebbing of Hanoi's influence over the national liberation movement of Kampuchea, the Kampuchean patriots decided to take over the leadership of the struggle of the Kampuchean people, relying on their own efforts. The Hanoi authorities never forgave the Kampuchean patriotic movement for having taken this independent and sovereign line. They did everything possible to fight it and to distort it. In the 1960s, they took advantage of facilities that had been accorded to them—sanctuaries, freedom of movement in Kampuchean territory—to re-establish contact with their former network, which had been abandoned in 1954, and to step up even further their subversive activities. After the coup d’état of 18 March 1970, they set up parallel organizations in the army and in the Administration, using in particular 2,000 Khmer agents whom they had taken to Hanoi for training in 1954 and sent back to Kampuchea subsequently.
97.	The coup d’état of 18 March 1970 provided an unlooked-for opportunity for the leaders and troops of Hanoi to return in force, like a tidal wave which was to flood the whole of Kampuchea. But contrary to their expectations, the people and patriotic army of Kampuchea, firmly adhering to their stand of independence and sovereignty, valiantly stemmed that tide. The liberation of Phnom Penh by Kampuchean patriots on 17 April 1975, 13 days before the fall of Saigon on 30 April 1975, plunged the Hanoi authorities into chagrin and disarray as they witnessed the collapse of the hegemonistic plans they had so patiently nurtured for so long; for Le Duan and his cohorts were dreaming of sending in their troops against Phnom Penh after the occupation of Saigon in order, allegedly, to "liberate" it but, in actual fact, to occupy it.
98.	After the liberation of Kampuchea, the Hanoi authorities undertook a world-wide campaign, first by proxy, and then openly, to isolate Democratic Kampuchea by propagating the worst kind of slanders and most sordid lies about it. It will be recalled how fiercely the Hanoi authorities opposed the normalization and improvement of relations between Democratic Kampuchea and Thailand. The visit paid in October 1975, shortly after liberation, by the Deputy Prime Minister for Foreign Affairs of the Government of Democratic Kampuchea to Bangkok was viewed by Hanoi as an act of treason. It is noteworthy that, at the time of the Conference of Heads of State or Government of Non- Aligned Countries, held at Colombo in August 1976, Hanoi exerted considerable pressure, but in vain, on Democratic Kampuchea to induce it, within the non-aligned movement, to serve the interests of the so-called "natural ally" of that movement—in particular, to wage a crusade against the Association of South-East Asian Nations [ASEAN], accused by Hanoi of being an organization in the pay of a great Power.
99.	Along with those diplomatic manoeuvres, Hanoi was striking bloody blows along the Kampuchean-Vietnamese border and had seized the Kampuchean island of Koh Way. In an attempt to normalize the situation, the leaders of the Government of Democratic Kampuchea, despite their heavy responsibilities within the newly freed country, went to Hanoi in June 1975 to negotiate with Hanoi a treaty of friendship and non-aggression. That turned out to be a waste of time, because the Hanoi authorities, intoxicated by their recent victory and the vast stockpiles of arms which had been left behind, did not want to hear any talk of an independent, neutral, non-aligned Kampuchea. They banked on the ability of their military forces to embark, if necessary, on the conquest of Kampuchea. That is what happened at the end of 1977, after the successive failures of their efforts to achieve that by means of wiles, subversion and destabilization, combined with border attacks and attempted coups d’état.
100.	After the defeat of the first attempted act of armed aggression against Democratic Kampuchea, on 6 January 1978, Hanoi signed a military pact with Moscow on 3 November 1978, and it was with the immense assistance of the Soviet Union that it launched a second act of armed aggression against Democratic Kampuchea on 25 December 1978.
101.	Since then, Vietnamese occupation troops have put the whole of Kampuchea to fire and the sword, causing tremendous destruction and committing innumerable crimes, unprecedented in Kampuchea's 2,000-year history. Almost 3 million Kampucheans have already been massacred; hundreds of others are slain every day. The Hanoi authorities, with unheard-of cruelty, have been applying three means of extermination; conventional weapons, chemical warfare and, above all, the inhuman weapon of starvation. So it is not a war of colonial conquest such as has been known in history, but a war of extermination of a whole people and nation.
102.	Survivors, in hundreds of thousands, have sought temporary refuge in Thailand, while millions of others have become refugees in their own country. And it is because of the Hanoi authorities' persistence in this systematic extermination endeavour that international humanitarian assistance to the Kampuchean people was cynically diverted for the benefit of Hanoi's occupation troops or ended up in Viet. Nam itself.
103.	But in spite of those misfortunes and terrible sufferings, the people of Kampuchea, galvanized by the indomitable will to survive in independence and national dignity, has heroically fought the invader, under the leadership of the Patriotic and Democratic Front of Great National Union of Kampuchea and the Government of Democratic Kampuchea. They have succeeded in bogging down the 250,000 Vietnamese soldiers and 50,000 agents occupying Kampuchea. By way of comparison, this figure is the equivalent of 10 million foreign soldiers of occupation in any country or association of countries having a population of about 200 million.
104.	It will be recalled that the so-called "famous" dry- season offensive of October 1979-April 1980 mounted by the Vietnamese aggressors was supposed, according to their propaganda, to annihilate completely the forces of Democratic Kampuchea, thus putting an end to Kampuchean resistance. The victory of our national army, of our guerrillas and of our people, who inflicted a crushing defeat on that offensive, constituted a strategic turning point in the struggle of the Kampuchean people, in the sense that henceforth the Hanoi authorities would no longer be able to eliminate Democratic Kampuchea by force of arms and would be driven into a military deadlock.
105.	In fact, first of all, the Vietnamese troops are sustaining heavier and heavier losses every day on the battlefield. Their morale has suffered seriously as a result; mutinies and desertions are ever more numerous in the front-line units, particularly in the north-west, the central region, the northeast and the south-west. To offset these losses the Le Duan clique in Hanoi can only resort to new levies of troops or to the "Khmerization" of its war of aggression. But it is not in a position to do either of these two things.
106.	Soviet assistance, which amounts to $3 million a day, cannot remedy this critical situation, because the feeding of a 250,000-man occupation force is an enormous burden for Viet Nam, a poor country that has been sucked dry by 40 years of war and must also maintain a 50,000-man occupation army in Laos.
107.	In the second place, in Viet Nam itself, the Le Duan clique finds itself in a disastrous economic and financial situation because of its policy of aggression and expansion against all its neighbours. Politically, internal dissension among the leaders has been continually worsening, particularly as a result of the accumulated failures in Kampuchea, while discontent has begun to overwhelm the entire Vietnamese people, whose opposition to Hanoi's domination is widespread and manifold. Insecurity has become rampant. On the high plateaux of central Vietnam, the Dega-Fulro resistance movement is gaining strength. In the Saigon and Mekong delta regions, the people belonging to the Hoa Hao and Cao Dai religious sects in particular have stepped up their armed resistance. Their troops have been launching murderous attacks against the Hanoi troops. In the Mekong delta too, guerrilla units of the Khmer Krom population have become more and more active and have inflicted severe losses on the North Vietnamese troops, particularly in the regions adjacent to Kampuchea.
108.	Whatever the subterfuges used by the Le Duan clique to attempt to mislead international public opinion, it could not succeed in concealing the fact that at the present time it is experiencing great difficulties in Kampuchea.
109.	On the other hand, the situation is steadily improving for Democratic Kampuchea. Our national army and our guerrilla units are consolidating their hold and are developing steadily and methodically in accordance with the plan that had been devised. The fighting zones are becoming ever more extensive and are covering almost the whole country.
110.	The Hanoi authorities are finding it necessary to resort to subterfuge in an attempt to make the world believe that the situation in Kampuchea is "irreversible" and that they have a total grip on Kampuchea. They are insolently claiming that Kampuchean resistance has been reduced to just a few "pockets" along the Kampuchea-Thai frontier. But everyone knows that the national army and the guerrilla units of Democratic Kampuchea are fighting throughout the country up to Phnom Penh itself and are succeeding in inflicting severe and heavy losses on Vietnamese troops every day. Furthermore, the Hanoi authorities have not succeeded either m "Khmerizing" the administration. In the temporarily occupied regions it is the 50,000 Vietnamese agents who are running the whole show. The administration installed in Phnom Penh is a purely Vietnamese one.
111.	AH the successes of Democratic Kampuchea from a military standpoint could not even be imagined without the support and active participation of large strata of the Kampuchean people in the popular war of national resistance. Indeed, it is absolutely clear to the people that the national stake in that struggle is the very survival of the Kampuchean nation. That explains its active support for the political programme of the Patriotic and Democratic Front of Great National Union of Kampuchea and the new strategic policy of the Government of Democratic Kampuchea, which are mobilizing all Kampucheans, whatever their record, their history, their political ideology or their religious beliefs, with one objective in mind—to drive out all the Vietnamese aggressors from Kampuchea. The preparation of that political programme and of that new strategic policy has been guided by the noble national and patriotic ideals common to all Kampucheans, and the carrying out of that policy has satisfied the people. The Vietnamese occupiers are very well aware that no Kampuchean accepts their occupation. That explains their frantic genocide of the people of Kampuchea.
112.	Therefore, the present struggle of the people of Kampuchea is not a struggle for the triumph of any ideology or any given social regime. All classes and social strata in Kampuchea must subordinate, now and in the future, their particular private interests to the higher interest of national survival.
113.	It would be national suicide if, after liberation of the country from the Vietnamese yoke, we were to call into question the basis of the political programme of the Front and the new political strategy—because the danger from Vietnamese expansionism will not disappear that soon. Even if the Hanoi authorities are forced to withdraw their forces from Kampuchea temporarily, they will not by so doing renounce their age-old expansionist ambitions. Furthermore, after being liberated, Kampuchea, which will emerge from the war totally denuded, will not be able to rehabilitate itself from the ruin and devastation caused by this war without international co-operation and assistance. It is only with that assistance and that co-operation based on equality, mutual respect and reciprocal interest that an independent, sovereign, united, peaceful, neutral and non- aligned Kampuchea will be able to be built and to survive. Responsible to future generations and to history, the Patriotic and Democratic Front of Great National Union and the Government of Democratic Kampuchea will do everything in their power to carry out that sacred duty.
114.	Facts and history have shown that the problem of Kampuchea is not a civil war or an ideological conflict. It is a conflict between the determination of the people of Kampuchea to be independent and the determination of the Vietnamese regional expansionists to dominate and to annex, to swallow up Kampuchea into the "Indo-Chinese Federation". To start from the premise that it is a problem among neighbours or one of frontiers would be a very serious error of judgement. What it is above all is a problem between aggressors and the victims of aggression, which can be resolved only by the withdrawal of the aggressors.
115.	Furthermore, the fact that the Vietnamese regional expansionists are supported by the Soviet international expansionists places the Kampuchean problem within the context of the global strategy of Soviet international expansionism. The Vietnamese invasion of Kampuchea and the Soviet invasion of Afghanistan are two aspects of one and the same strategy. The struggles now being waged by the peoples of Kampuchea and Afghanistan constitute a bulwark against the expansionist drive of the Soviet Union, which aims at becoming, with the control of the Straits of Malacca, the Persian Gulf and the oil reserves of the Middle East, the master of the principal supply routes in South-East and South-West Asia.
116.	In particular, in Kampuchea, in the war which it is being forced to wage against the Vietnamese aggressors, the people of Kampuchea are fighting, certainly, for their own survival and that of their nation. But at the same time, they are sacrificing their blood to defend peace, security and stability in South-East Asia, in Asia as a whole and throughout the world.
117.	Countries that love peace and justice are becoming increasingly aware of what is at stake, in international terms, in the struggle being waged at the present time by the people of Kampuchea, under the leadership of the Patriotic and Democratic Front of Great National Union of Kampuchea and the Government of Democratic Kampuchea. They realize the full importance of that struggle in thwarting the global and regional expansionist strategy of the Soviet Union’ and the Hanoi authorities.
118.	That is why the Hanoi and Moscow expansionists are seeking so assiduously to eliminate at all costs the major obstacle, constituted by Democratic Kampuchea. Indeed, if they succeed in consolidating their position in Kampuchea by eliminating Democratic Kampuchea, there can be no doubt that they will come to dominate South-East Asia and control the Straits of Malacca and the eastern part of the Indian Ocean. They will then have won a strategic superiority that they have never enjoyed before. The position of the Soviet Union in Afghanistan will be strengthened, thus enabling it to push its expansionism further south. In such a situation, no force will be in a position to resist the Vietnamese-Soviet expansionist drive.
119.	Thus, solidarity with the present struggle of the people of Kampuchea and with that of the people of Afghanistan is not only an act of justice, but above all a necessity, if we want to put a stop in time, and with the minimum of suffering and loss of human life, to the growing danger of Soviet expansionism and the danger of a third world war.
120.	In order to eliminate at all cost Democratic Kampuchea, the only force capable of opposing their plans in Kampuchea, the expansionists are sparing no effort to hatch all kinds of plots and manoeuvres.
121.	In the military sphere, the Soviet expansionists are in the process of providing a massive build-up of their military assistance to the Vietnamese regional expansionists in their new attempt to crush the national resistance of the people of Kampuchea and to pose even stronger threats to Thailand and the other countries of ASEAN.
122.	At the political level the Vietnamese expansionists are making a great deal of noise about the so-called elections in order to lend the semblance of legitimacy to the Vietnamese administration in Phnom Penh, as if it were possible to organize general and free elections in a country at war, under the heel of 300,000 Vietnamese soldiers and occupation agents.
123.	From the diplomatic standpoint, the Vietnamese expansionists are arrogantly continuing to propagate odious lies and slanders with a view to sowing confusion and division among peace-loving and justice-loving countries in order to prevent them from constituting an international anti-expansionist front. Their aim is to win through diplomatic means what they have not been able to win militarily, namely, recognition by the international community of the fait accompli of Viet Nam's invasion and occupation of Kampuchea.
124.	To this end, they are trying to make everyone forget the underlying cause of the Kampuchean problem which is the Vietnamese invasion, and to present this problem as the result of a conflict among the three countries of the so-called "Indo-Chinese federation" and the five countries of ASEAN, while brandishing the so-called "Chinese threat". This is the substance of their four-point proposal, the so- called Vientiane proposal, which was in fact hatched in Moscow and brought forward following the Vietnamese aggression of 23 June of this year against Thailand. That proposal was quite properly rejected by the ASEAN countries, which saw it as a political trap designed to prevail upon Thailand to recognize, if not officially at least de facto, the Vietnamese administration installed at Phnom Penh. The proposal to create a demilitarized zone on both sides of the Kampuchea-Thailand frontier is nothing but a subterfuge designed to legitimize the presence of Vietnamese occupation troops in Kampuchea.
125.	Furthermore, the agenda item of the Vietnamese expansionists entitled "Question of peace, stability and co-operation in South-East Asia" is all part of this diversionary tactic.
126.	Here, in the United Nations itself, the expansionists are desperately manoeuvring in an attempt to deprive the Government of Democratic Kampuchea of its legitimate rights and to leave the seat of Democratic Kampuchea vacant. This vacant seat is merely the prelude to the usurpation of Democratic Kampuchea's seat by the Vietnamese administration installed at Phnom Penh. It is tantamount to United Nations approval of the violation of its Charter by the expansionists of Hanoi and Moscow.
127.	Finally, through all these manoeuvres and plots, the Hanoi authorities want to avoid the implementation of General Assembly resolution 34/22, which calls for the immediate and total withdrawal of their occupation troops from Kampuchea. All these manoeuvres and plots have so far been thwarted by the international community, as amply demonstrated from this very rostrum by statements of representatives from peace-loving and justice-loving countries.
128.	The people of Kampuchea wish only to live in peace and security, in honour and national dignity, within their frontiers, and to mobilize all their strength and national resources to build a prosperous country.
129.	The Government of Democratic Kampuchea is committed to the search for a solution capable of putting a rapid end to the unutterable pain and suffering the Kampuchean people have endured for so long.
130.	We believe that any solution to the Kampuchean problem must be subject to a pre-condition: that of the total and unconditional withdrawal of the Vietnamese occupation forces from Kampuchea, in accordance with General Assembly resolution 34/22. Any measure that fails to take into account the pre-condition is unrealistic and unworkable.
131.	Wishing to restore peace, security and stability to Kampuchea and in the area, the Government of Democratic Kampuchea issued, on 5 May 1980, a statement containing a three-point proposal, which was reaffirmed in the communique issued by the Council of Ministers of the Government of Democratic Kampuchea on 7 June 1980, namely:
"First, the Hanoi authorities must withdraw all their troops from Kampuchea, in compliance with the United Nations resolution 34/22 . . . and let the Kampuchean people solve by themselves their problems.
"Secondly, after the total withdrawal of the Vietnamese troops from Kampuchea, the Kampuchean people will choose by themselves their national government through general and free election by secret and direct ballot under the direct supervision of the United Nations Secretary-General or his representatives. Kampuchea will remain independent, united, democratic, peaceful, neutral and non-aligned, without any foreign base, with the guarantee of the United Nations and the world community." 
132.	The Patriotic and Democratic Front of Great National Union of Kampuchea calls upon all patriotic parties to unite in this struggle for the national survival of our country and to form a government of national union committed to proceeding to general elections. The communique further states:
"Thirdly, with regard to Viet Nam and the Vietnamese people, the Government of Democratic Kampuchea and the people of Kampuchea do not foster any hatred or rancour and they do not require any indemnity, provided the Vietnamese troops withdraw totally from Kampuchea. The Kampuchean people are ready to live in peace and on good terms with their neighbour to the east, and indeed with all their neighbours in the area.
133.	In this regard, we would like to express our great appreciation and deep gratitude to the ASEAN countries and other peace-loving and justice-loving countries for the tireless and enlightened efforts they have made since the beginning of 1979 to solve the problem of Kampuchea by their resolute adherence to the principles of the Charter of the United Nations and to the profound peaceful aspirations of their peoples and by calling urgently for the total withdrawal of Vietnamese troops from Kampuchea.
134.	These efforts are an important contribution to the sacred cause of Kampuchea. They are also a contribution to the restoration of peace, security and stability in South-East Asia and the establishment in that part of the world of a zone of peace, freedom and neutrality propitious to world peace. Such efforts also contribute to the strengthening of the principles of the Charter of the United Nations, of non-alignment and of international law.
135.	My delegation wishes to express its conviction that this year our Assembly will again have the courage to defend the existence, independence and sovereignty of the Kampuchean nation, in accordance with the provisions of the Charter, by repeating its call for the total withdrawal of Vietnamese troops from Kampuchea. For their part, no matter how great the sacrifices they are called upon to make, our people and our national army, under the leadership of the Patriotic and Democratic Front of Great National Union of Kampuchea and the Government of Democratic Kampuchea, are resolutely determined to continue their just struggle to drive all the Vietnamese aggressors from Kampuchea. They will earn the sympathy, the support and the assistance of all peace-loving and justice-loving peoples by fulfilling the difficult historical task that has fallen to them of successfully opposing regional and world expansionism and of making their modest contribution to world peace, to the independence of all States, to the social progress and to the well-being of all peoples of the world.
136.	My delegation would like to repeat the unswerving commitment of the people and Government of Democratic Kampuchea to the cause of peace and freedom for all the world's countries and peoples, and particularly our devotion to traditional friendship with all neighbouring peoples and countries. A founder member of the non-aligned movement and a Member of the United Nations, Democratic Kampuchea still remain faithful to the ideals and principles of non-alignment and of the Charter.
